Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “128” has been used to designate both a bolt and the adaptor thickness in Figure 3.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraphs [0075]-[0099] are merely a copy of the claims, with the term “claim” replaced with the term “clause”. These paragraphs should either be removed from the specification, or rewritten in narrative form.  
Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informalities:  In line 2 of claim 13, the phrase “first face” should be replaced with the phrase - -second face- -, to more accurately correspond to the specification and drawings.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “via” in claims 12 and 14 is a relative term which renders the claims indefinite. The term “via” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, 12-14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adair (2,590,363). 
	Per claims 1 and 12, Adair shows a wheel adaptor (namely the disk portion of the wheel) for coupling a hub 8 to the wheel. The adaptor includes a cylindrical body having a first face 2 and a second face 1 with a central axis perpendicular to the first 2 and second 1 faces. A first set of holes 9-10 includes six symmetrically spaced holes located a first radial distance from the central axis. A second set of holes (included in 9-10) includes three holes at a second radial distance from the central axis. A third set of holes (included in 9-10) includes three holes at a third radial distance from the central axis. 
	Per claims 2-4, the first set of holes includes a first portion defining a lug inlet at the second face 1 and a second portion defining a lug nut inlet at the first face 2. The lug inlet diameter is smaller than the lug nut inlet diameter. A lug seat 16 is defined by the intersection of the first and second portions. 
	Regarding claim 10, the limitation that the second and third sets of holes “defining drilling guide for drilling holes into the hub” is an intended use, setting forth a method step, which receives no patentable weight (see MPEP 2113).
	Per claims 13-14, Figure 4 shows a first set of holes receiving six symmetrically spaced lugs 11 received with a tight fit (at least in 4 of the six holes) so that a face 15 of the adaptor is in contact with a front face of the hub 8. 
	Per claim 20, the wheel is a multi-pattern wheel (due to its adaptor portion) that can receive more than one bolt pattern.

Claim(s) 1-5, 10, 12, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrak (6,626,502). 
	Per claims 1 and 12, Petrak shows a system including a wheel adaptor 11 for coupling a hub 2 to a wheel 6. The adaptor 11 includes a cylindrical body having a first face and a second face with a central axis perpendicular to the first and second faces. A first set of holes 27 includes six symmetrically spaced holes 12 located a first radial distance from the central axis. A second set of holes 28 includes three holes at a second radial distance from the central axis. A third set of holes 25 includes three holes at a third radial distance from the central axis. 
	Per claims 2-4, the first set of holes 27 includes a first portion defining a lug inlet at the second face and a second portion defining a lug nut inlet at the first face (as seen in Figure 3). The lug inlet diameter is smaller than the lug nut inlet diameter. A lug seat (for lug nut 8) is defined by the intersection of the first and second portions. 
	Per claim 5, the second 28 and third 25 sets of holes define a first section defining a bolt outlet at the first face and a second section defining a bolt inlet at the second face.
	Regarding claim 10, the limitation that the second and third sets of holes “defining drilling guide for drilling holes into the hub” is an intended use, setting forth a method step, which receives no patentable weight (see MPEP 2113).
	Per claims 15-16, the system includes six bolts 13 having a head and a threaded portion, wherein the head of the bolts 13 is in contact with a bolt head seat (i.e. the first face of the adaptor 11) of the second set 28 and third set 25 of holes. The six bolts 13 couple the adaptor 11 to the wheel 6.
	Per claim 17, six wheel lugs 14 thread onto the bolts 13, which extend through holes 7 in the wheel 6 to bring the first face of the adaptor 11 into contact with the wheel 6. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adair. Per claim 9, Adair shows the first, second, and third radial distances of the respective hole sets being different (or dissimilar). 
	Regarding claims 6-8, Adair does not set forth any dimensions defining the first, second, or third radial distances of the respective hole sets. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the radial distances of first, second, and third hole sets of Adair to correspond to one of the well-established (and standardized) bolt hole circles known (and commonly used) in the wheel art, for the purpose of allowing the wheel of Adair on a variety of different makes and models of vehicles. 
	Regarding claim 11, Adair does not disclose the thickness of the adaptor. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the adaptor portion of the wheel of Adair with a thickness suitable to prevent the wheel from failing during use, and dependent upon the desired track width of the wheels of the vehicle. 

Claim(s) 6-9, 11, 13-14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrak. Per claim 9, Petrak shows the first, second, and third radial distances of the respective hole sets being different (or dissimilar). Per claim 14, the lugs 4 of the hub 2 are received with a tight fit in the first set of holes 27.
	Regarding claims 6-8, Petrak does not set forth any dimensions defining the first, second, or third radial distances of the respective hole sets. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the radial distances of first, second, and third hole sets of Petrak to correspond to one of the well-established (and standardized) bolt hole circles known (and commonly used) in the wheel art, for the purpose of allowing the wheel of Adair on a variety of different makes and models of vehicles. 
	Regarding claim 11, Petrak does not disclose the thickness of the adaptor. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the adaptor of Petrak with a thickness dependent upon the desired track width of the wheels of the vehicle. 
	Regarding claim 13, Petrak does not disclose whether or not the second face of the adaptor 11 contacts the front hub face of the hub 2. However, Petrak does teach relief portions for the various nuts (8 and 14) used to secure the adaptor 11 to the hub 2 and the wheel 6 to the adaptor 11. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the first face of the adaptor of Petrak with recessed portions at the hole 12 that receive the lug bolts 13, for the purpose of allowing the heads of bolts 13 to sit flush with the first face of the adaptor, thus allowing the first face of the adaptor to contact the front face of the hub, dependent upon the desired track width of the wheels of the vehicle, and to prevent damage to the hub and/or bolt heads during installation. 
	Regarding claims 18-19, Petrak does not disclose the bolt patterns defined by the second set of holes 28 or the third set of holes 25. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the bolt patterns of the second and third sets of holes in one of the well-established (and standardized) bolt hole circles known (and commonly used) in the wheel art, for the purpose of allowing the wheel of Adair on a variety of different makes and models of vehicles. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show wheel adaptors or wheels having multiple bolt hole patterns.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/JASON R BELLINGER/                                                                            Primary Examiner, Art Unit 3617